 1

 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON



 4                                                                 Nov 01, 2018
                                                                       SEAN F. MCAVOY, CLERK

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    WAYNE R. BLACK,
                                                 NO: 2:17-CV-365-RMP
 8                             Plaintiff,

 9          v.                                   ORDER RESOLVING PENDING
                                                 MOTIONS
10    GRANT COUNTY PUBLIC
      UTILITY DISTRICT, a statutory
11    nonprofit corporation; and CHRIS
      HEIMBIGNER, as a superintendent
12    of Grant County Public Utility
      District,
13
                               Defendants.
14

15         BEFORE THE COURT are three motions: (1) a motion by Grant County

16   Public Utility District (“Grant County PUD”) and Chris Heimbigner (collectively,

17   “Grant County Defendants”) for a protective order regarding Plaintiff’s Fed. R. Civ.

18   P. 30(b)(6) notice of deposition, ECF No. 19; (2) a motion by Plaintiff Wayne Black

19   for leave to amend his complaint, ECF No. 18; and (3) a motion by the Grant County

20   Defendants to continue the trial date and modify the case schedule, ECF No. 33.

21


     ORDER RESOLVING PENDING MOTIONS ~ 1
 1           The Court has reviewed the parties’ submissions regarding all three motions

 2   and is fully informed. In addition, the Court held a telephonic status conference with

 3   the parties on October 26, 2018, at which the parties and the Court primarily

 4   discussed Defendants’ motion for a protective order. Following that discussion, the

 5   Court allowed Plaintiff to file a second amended Rule 30(b)(6) notice by October 29,

 6   2018, ECF No. 43, which the Court has reviewed. The Court also reviewed the

 7   Grant County Defendants’ objections to Plaintiff’s second amended notice, ECF No.

 8   44, and accompanying declaration, ECF No. 45, filed on October 30, 2018.

 9                                      BACKGROUND

10           Plaintiff filed this matter one year ago, alleging that the Grant County

11   Defendants violated Title VII of the Civil Rights Act of 1967 and the Age

12   Discrimination in Employment Act (“ADEA”) when they did not promote Plaintiff,

13   did not hire him for a lateral position, and disciplined him. ECF No. 1. On February

14   9, 2018, following a telephonic scheduling conference with the parties, the Court

15   issued a Jury Trial Scheduling Order that set a deadline for a motion to amend

16   pleadings of March 23, 2018,1 and a discovery cut-off of November 26, 2018. ECF

17   No. 16 at 4.

18   / / /

19   / / /

20
     1
21     A party also may amend a pleading or add a named party by satisfying the
     standard set by Fed. R. Civ. P. 16(b)(4). ECF No. 16 at 3.

     ORDER RESOLVING PENDING MOTIONS ~ 2
 1                                      DISCUSSION

 2         Motion for Protective Order

 3         Federal Rule of Civil Procedure 30(b)(6) provides, in relevant part:

 4         In its notice or subpoena, a party may name as the deponent a public or
           private corporation, a partnership, an association, a governmental
 5         agency, or other entity and must describe with reasonable particularity
           the matters for examination. The named organization must then
 6         designate one or more officers, directors, or managing agents, or
           designate other persons who consent to testify on its behalf; and it may
 7         set out the matters on which each person designated will testify. . . .
           The persons designated must testify about information known or
 8         reasonably available to the organization.

 9         A Rule 30(b)(6) designee testifies not based on his or her personal knowledge,

10   but based on “information known or reasonably available to the organization.” Fed.

11   R. Civ. P. 30(b)(6). “In short, corporate or other organizational parties have an

12   obligation, which can sometimes be quite burdensome, to present witnesses who are

13   capable of providing testimony on the noticed topics, regardless of whether the

14   information was in the specific witness’s personal knowledge, provided that the

15   information is reasonably available to the corporation or organization.” Updike v.

16   Clackamas Cnty., 2016 U.S. Dist. LEXIS 2783, *6, 2016 WL 111424 (D. Or. Jan.

17   11, 2016). “‘Once notified as to the reasonably particularized areas of inquiry, the

18   corporation then must not only produce such number of persons as will satisfy the

19   request, but more importantly, prepare them so that they may give complete,

20   knowledgeable and binding answers on behalf of the corporation.’” Id. at *7

21   (quoting Spring Commc’ns Co., L.P. v. Theglobe.com, Inc., 236 F.R.D. 524, 528 (D.


     ORDER RESOLVING PENDING MOTIONS ~ 3
 1   Kan. 2006)). “Thus, for Rule 30(b)(6) to achieve its objectives, both the party

 2   requesting discovery and the party providing discovery must conscientiously and

 3   fairly comply with the demands of that rule.” Id.

 4         The Grant County Defendants moved on September 28, 2018, for a protective

 5   order limiting the topics of Plaintiff’s Rule 30(b)(6) deposition of Grant County

 6   PUD. ECF No. 19. At the parties’ request on October 26, 2018, the Court

 7   immediately held a telephonic status conference. See ECF No. 42. During the status

 8   conference, the parties agreed to a revision of subsection 1 of the amended notice,

 9   and the Court allowed Plaintiff until Monday afternoon, October 29, 2018, to file a

10   second amended notice proposing “more specific language” for the remaining

11   portions of the Rule 30(b)(6) notice to which Defendants objected.

12         Defendants objected to the second amended notice that Plaintiff filed,

13   primarily contending that Plaintiff had not added the necessary specificity to

14   subsection 4, and also pointing out that Plaintiff’s notice still described the date of

15   the Rule 30(b)(6) deposition as October 30, 2018, when the parties agreed during the

16   telephonic hearing on October 26, 2018, to reschedule the deposition for November

17   14-15, 2018. ECF No. 44.

18         Following agreement among the parties and the Court on October 26 as to

19   how to narrow subsection 1 of Plaintiff’s Rule 30(b)(6) notice to Defendant Grant

20   County PUD, subsection 4 remained as the only topic in dispute. Subsection 4 seeks

21   deposition testimony about the organization’s “customs, practices, policies, and


     ORDER RESOLVING PENDING MOTIONS ~ 4
 1   procedures from January 1, 2013 [sic] to July 1, 2018 [sic]” regarding the existence

 2   and creation of documents. ECF No. 43 at 3–4. Plaintiff refers to Fed. R. Civ. P.

 3   Rule 34 and a Schedule of Documents laid out later in Plaintiff’s second amended

 4   notice. Id.

 5         The Court still finds Plaintiff’s present language overbroad and, thus, overly

 6   burdensome. Therefore, the Court grants in part Defendants’ motion for a protective

 7   order. The Court strikes the overbroad or vague portions of subsection 4 of

 8   Plaintiff’s notice and limits the topics only to policies.

 9         The Court edits subsection 4 as follows:

10         Pursuant to Plaintiff’s Rule 34 request below, Defendant Grant County
           PUD’s policies from January 1, 2013, to July 1, 2018, regarding the
11         creation, existence, duplication, dissemination, retention, and storage
           of the documents being produced pursuant to this Rule 30(b)(6) Notice.
12
     See Appendix A to this Order (Court’s Amended Notice).
13
           The Court denies in remaining part, as moot, Defendants’ motion for a
14
     protective order, in light of Plaintiff’s second amended notice and Defendants’
15
     clarification of their remaining objections. ECF Nos. 43 and 44.
16
           Motions to Amend Complaint and Continue Case Schedule
17
           Plaintiff relies on an incorrect standard in seeking leave to amend his
18
     complaint. Nevertheless, applying the correct standard, the Court finds that Plaintiff
19
     shall be allowed to amend his complaint, while also extending the entire remaining
20
     schedule in this matter, as Defendants request.
21


     ORDER RESOLVING PENDING MOTIONS ~ 5
 1         Plaintiff relies on Fed. R. Civ. P. 15(a)(2) and case law supporting “a strong

 2   policy permitting amendment.” See ECF No. 32 at 2–3 (citing Fuller v. Vines, 36

 3   F.3d 65, 67 (9th Cir. 1994) (overruled on other grounds)). However, Fed. R. Civ. P.

 4   Rule 16(b), not Rule 15(a), controls in these circumstances because the February 9,

 5   2018 Scheduling Order, ECF No. 16, provided that “[a]ny motion to amend

 6   pleadings or add named parties shall be filed and served on or before March 23,

 7   2018, or meet the standard of Fed. R. Civ. P. 16(b)(4).” ECF No. 16 at 3.

 8         To amend a complaint after a deadline in a scheduling order has passed, the

 9   party must show “good cause” for the amendment, and obtain the judge’s consent.

10   Fed. R. Civ. P. 16(b)(4). Therefore, once a scheduling order is filed, a party must

11   meet the good cause standard of Rule 16 rather than the liberal pleading standard of

12   Rule 15. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992).

13   “Unlike Rule 15(a)’s liberal amendment policy which focuses on the bad faith of the

14   party seeking to interpose an amendment and the prejudice to the opposing party,

15   Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party

16   seeking the amendment.” Id. at 609. Moreover, granting leave to amend after the

17   expiration of the deadline in the scheduling order goes hand in hand with finding

18   that there is good cause to modify the pretrial scheduling order. Id.

19         Plaintiff moved on September 24, 2018, to amend his complaint to add claims

20   related to his discharge from employment by the Grant County Defendants on June

21   20, 2018. ECF No. 18. Plaintiff sought to add claims for: breach of contract; breach


     ORDER RESOLVING PENDING MOTIONS ~ 6
 1   of the collective bargaining agreement; breach of the covenant of good faith and fair

 2   dealing; defamation and false light; retaliation under Title VII and the ADEA; and

 3   hostile work environment.

 4         Defendants do not oppose allowing Plaintiff to add claims for retaliation

 5   under Title VII and the ADEA, and for a hostile work environment. ECF No. 24 at

 6   6. In addition, Plaintiff subsequently withdrew his request for leave to add claims

 7   for breach of contract, breach of the collective bargaining agreement, and breach of

 8   good faith and fair dealing. See ECF No. 32 at 1–2. Therefore, the only dispute

 9   between the parties regarding amendment of Plaintiff’s complaint concerns

10   Plaintiff’s defamation and false light claim. Defendants argue amendment to include

11   defamation and false light is futile because such claims would be disposed of under

12   Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

13         The Court finds that the developments surrounding and including Plaintiff’s

14   discharge from the Grant County PUD in June 2018 qualify as good cause to support

15   allowing Plaintiff to amend his complaint. Plaintiff shall be allowed to amend his

16   complaint to state claims for retaliation under Title VII and the ADEA, for a hostile

17   work environment, and for defamation and false light, as Defendants have not yet

18   persuaded the Court that Plaintiff’s defamation and false light claim is futile solely

19   based on Plaintiff’s deposition testimony. Defendants, likewise, have presented

20   good cause for extension of the remaining schedule in this matter in the form of the

21


     ORDER RESOLVING PENDING MOTIONS ~ 7
 1   need for additional discovery on the new theories, claims, and facts raised by

 2   Plaintiff’s amended complaint.

 3         Accordingly, IT IS HEREBY ORDERED:

 4         1. Plaintiff’s Motion to Amend Complaint, ECF No. 18, is GRANTED.

 5            Plaintiff shall file his Amended Complaint no later than Monday,

 6            November 5, 2018.

 7         2. Defendants’ Motion for Protective Order, ECF No. 19, is GRANTED IN

 8            PART and DENIED AS MOOT IN REMAINING PART. The Court’s

 9            Amended Notice, which shall apply to Plaintiff’s Rule 30(b)(6), Fed. R.

10            Civ. P., deposition of Defendant Grant County PUD, is provided in

11            Appendix A to this Order.

12         3. Defendants’ Motion to Continue Trial and Accompanying Case Schedule,

13            ECF No. 33, is GRANTED.

14         4. The parties shall contact the Courtroom Deputy by telephone or email no

15            later than November 5, 2018, to indicate their availability for trial in July

16            2019, and the Court thereafter will issue an Amended Jury Trial

17            Scheduling Order resetting the trial and accompanying deadlines.

18         IT IS SO ORDERED. The District Court Clerk is directed to enter this

19   Order and provide copies to counsel.

20         DATED November 1, 2018.
                                                s/ Rosanna Malouf Peterson
21                                           ROSANNA MALOUF PETERSON
                                                United States District Judge

     ORDER RESOLVING PENDING MOTIONS ~ 8
